Opinion by
Judge Blatt,
Linda J. Vegh (claimant) appeals from an order of the Unemployment Compensation Board of Review (Board) affirming the decision of the referee denying benefits based upon her voluntary termination of employment without cause of a necessitous and compelling nature. Section 402(b) of the Unemployment Compensation Law (Act), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b).
The claimant had been employed by the General Electric Comp,'any for eight years, her last position being that of “ Cost Account Supervisor and Expense Analyst. ’ ’ On August 17, 1981, she voluntarily terminated her employment, alleging discrimination - in working hours and overtime, and harassment in the *581form of sexual advances and physical abuse by her immediate supervisor.1
The referee denied benefits, finding no merit in the claimant’s contentions and further finding that she had never discussed these allegations with anyone at General Electric prior to quitting. The Board affirmed the denial of benefits, and the instant appeal followed.
The claimant had the burden of proving that her job termination was for cause of a necessitous and compelling nature, Coldwell v. Unemployment Compensation Board of Review, 48 Pa. Commonwealth Ct. 185, 408 A.2d 1207 (1979). And, inasmuch as she did not prevail below, our scope of review is limited to a determination of whether or not the findings of fact are consistent with each other and with the conclusions of law and can be sustained without a capricious disregard of competent evidence. MacGregor v. Unemployment Compensation Board of Review, 52 Pa. Commonwealth Ct. 3, 415 A.2d 141 (1980).
The claimant argues that the referee capriciously disregarded her testimony relating to sexual harassment. The referee, however, after hearing her testimony as wed as that of her supervisor and four other employees who worked closely with her and with the supervisor, found the latter to be more credible testimony than hers. And it was his function, not that of this Court, to determine the credibility of the witnesses *582and the weight to be given to their testimony. Rudy v. Unemployment Compensation Board of Review, 48 Pa. Commonwealth Ct. 633, 410 A.2d 97 (1980).
Because there is ample evidence in the record to support the referee’s findings, we will affirm the order of the Board.
Order
And Now, this 3rd day of June, 1983, the order of the Unemployment Compensation Board of Review in the above-captioned matter is hereby affirmed.

 We mote that when initially applying for benefits to tbe Office of Employment Security, on (the Summary of Interview form dated August 21, 1981, tbe claimant did not raise any allegations of sexual harassment or physical abuse. Sbe stated that she quit because her supervisor bad made a notation on ber time card concerning ber lateness, and that be demanded that sbe take a half hour lunch instead of an hour lunch period.
After tbe Office of Employment Security denied ber benefits, sbe raised tbe allegations of sexual harassment and physical abuse for tbe first time in her petition for appeal.